Bell, Chief Judge.
Defendant was convicted of violating the Controlled Substances Act by possessing phencyclidine (Count 1) and marijuana (Count 2). The defendant’s motion to suppress the evidence because of an unlawful search and seizure was overruled. The correctness of this ruling is the sole question raised on appeal. Held:
Submitted October 30, 1978
Decided December 5, 1978.
Nicholson & Nicholson, Chris G. Nicholson, for appellant.
Richard E. Allen, District Attorney, Steven L. Beard, Assistant District Attorney, for appellee.
Police officers were conducting a surveillance of a motel room in Augusta, Georgia. One of the officers, Sanders, testified that he had received "information” that a large supply of drugs would be delivered that afternoon to the motel by a drug dealer "known” to Sanders. Defendant was observed driving into the motel parking lot and he proceeded to and entered the motel room that was being watched by the officers. Sanders testified that he recognized the defendant but did not testify that he knew that he was a drug dealer. After a second entry into the room, defendant again left and drove off in his car. Sanders pursued in a marked police car, and he arrested defendant. A search of defendant’s person and the car followed and Sanders found the contraband which formed the basis for the indictment.
This evidence shows a total lack of probable cause to arrest defendant and to conduct a search as incident thereof. At the most, it only revealed suspicion of the commission of a crime which is not sufficient. Kelly v. State, 129 Ga. App. 131 (198 SE2d 910). It was error to deny the motion to suppress.

Judgment reversed.


Shulman and Birdsong, JJ., concur.